Citation Nr: 1012489	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-38 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2.  Entitlement to service connection for residuals of a 
back injury.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that confirmed and continued the previous denial 
of service connection for back injury residuals and denied 
the Veteran's claims of entitlement to service connection 
for bilateral hearing loss and tinnitus on the merits.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

In February 2010, the Veteran testified by video conference 
at a hearing conducted before the undersigned Acting 
Veterans Law Judge.  

Finally, at his February 2010 Board hearing, the Veteran 
raised the issue of individual unemployability (TDIU).  
Specifically, he testified that his low back pain has 
prevented him from working since 1990.  This issue has thus 
been of raised by the record, but ha not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over the claim and it is 
referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for 
bilateral hearing loss and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO initially denied the claim for service connection 
for residuals of a back injury in a July 1978 rating 
decision, and later found that new and material evidence 
adequate to reopen the claim had not been submitted in a 
January 1997 rating decision.  The Veteran was notified of 
these decisions and of his right to appeal, but did not 
perfect an appeal of either decision.

2.  The evidence added to the record since the last final 
decision in January 1997 is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the Veteran's claim.

3.  The evidence shows that the Veteran's residuals of a 
back injury had their onset in service.  


CONCLUSIONS OF LAW

1.  The January 1997 rating decision that denied the 
application to reopen a claim for entitlement for service 
connection for residuals of a back injury is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen 
the claim for service connection for residuals of a back 
injury.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.  Residuals of a back injury had their onset during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  To the extent 
there may be any deficiency of notice or assistance, there 
is no prejudice to the appellant in proceeding with this 
issue given the favorable nature of the Board's decision 
with regard to reopening and granting the claim.

Service connection for residuals of a back injury was 
initially denied in a July 1978 rating decision.  The 
Veteran applied to reopen the previously-denied claim in 
July 1988, but his application was denied in a September 
1988 rating decision.  He again applied to reopen the claim 
in September 1996, but it was denied in a January 1997 
rating decision.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2009).  Thus, the January 1997 
decision became final because the Veteran did not file a 
timely appeal.

The claim of entitlement to service connection for residuals 
of a back injury may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The Veteran filed the current application to reopen 
his claim in August 2007.  Under the applicable provisions, 
new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence 
means existing evidence that, by itself or when considered 
with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, post-service private treatment records dated from 
1988 through 1996, and the Veteran's own statements.  The RO 
found that, although back strain was diagnosed, the 
Veteran's service treatment records did not contain evidence 
of an "actual back injury," and the claim was denied.

Newly-received evidence includes private treatment records 
dated from 1998 to 2004; a favorable Social Security 
Administration (SSA) decision dated in January 1998 finding 
that the Veteran was entitled to disability insurance 
benefits due to failed back syndrome, among other disorders; 
and a transcript of the Veteran's February 2010 Board video 
conference hearing.  Significantly, the Veteran's video 
conference testimony, which described a continuity of low 
back symptomatology since service, is sufficient to reopen 
the claim, as it was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  Accordingly, the claim for 
service connection for residuals of a back injury is 
reopened.  

Having reopened the claim for service connection for 
residuals of a back injury, the Board must now consider the 
claim on the merits.  Service connection may be granted if 
it is shown the Veteran develops a disability resulting from 
an injury sustained or disease contracted in the line of 
duty, or for aggravation during service of a pre-existing 
condition beyond its natural progression.  38 U.S.C.A. §§ 
1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service, the 
so-called "nexus" requirement.   Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 
16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can 
be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability 
benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard 
to lay evidence, the Federal Circuit Court recently held 
that lay evidence, when competent, can establish a nexus 
between the Veteran's disability and an in-service disease 
or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009).  Citing its previous decisions in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal 
Circuit stated in Davidson that it has previously and 
explicitly rejected the view that competent medical evidence 
is always required when the determinative issue in a claim 
for benefits involves either medical etiology or a medical 
diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 
1154(a) lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau, 492 F.3d at 1377.  For example, a 
layperson would be competent to identify a "simple" 
condition like a broken leg, but would not be competent to 
identify a form of cancer.  Id. at 1377 n.4.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, the Veteran testified at his February 2010 Board video 
conference hearing that he picked up, mounted, and loaded a 
lower loading motor by himself while in service.  
Approximately one day later, his back went out and he was 
taken to a hospital emergency room for treatment.  The 
Veteran reports having problems with his back ever since.  

Service treatment records confirm that the Veteran 
complained of back pain after lifting a heavy object.  A May 
1973 record reflects that he was diagnosed with lumbar 
strain by a private physician.  Although X-rays were 
negative, he was prescribed Robaxin and Darvon to alleviate 
pain.  In June 1973, he continued to complain of back pain, 
but no significant pathology was found and he was suspected 
of malingering.  In October 1973, he was diagnosed with low 
back pain and arthritis.  In November 1973, he again 
indicated that he initially injured his back while lifting 
an engine in March 1973.  He was found to have minimal 
spasms bilaterally and diagnosed with muscle strain.  He 
continued to complain of back pain in February 1974, and 
related that he received a back injury while carrying a 
mount motor weighing approximately 250 pounds in a March 
1974 treatment note.  A May 1974 treatment note referred to 
a history of back pain for over one year.  In August 1974, 
he complained of back pain as well as pain in his arms.  
Significantly, on his August 1974 Report of Medical History 
at separation, he self-reported that he suffered from 
recurrent back pain as well as arthritis, rheumatism, or 
bursitis.  However, his August 1974 Report of Medical 
Examination at separation indicated that his spine was 
within normal limits.

Less than four years following his separation from service, 
the Veteran filed his initial claim for "injury to lower 
portion of spine from lifting lower loading motor for 5 inch 
. . . gun on U.S.S. Charles F. Atlas . . . February or March 
1973."  As indicated above, this claim was denied by the RO 
in a July 1978 rating decision.  

The earliest post-service treatment records associated with 
the claims folder are dated in 1981, at which time the 
Veteran complained of low back pain which began after 
lifting a motor in the Navy.  He also admitted that the pain 
was aggravated after unloading a 50-pound bag of rat feed at 
work in September 1981.  He was diagnosed with acute lumbar 
strain.  These records are highly probative as to the 
Veteran's condition during service as they were generated 
with the specific purpose of ascertaining the Veteran's 
then-physical condition.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (Observing that although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules 
of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision).

Post-service treatment records show that he has continued to 
consistently complain of back problems since then.  As such, 
there is some evidence of continuity of symptomatology 
demonstrated shortly after service, which is a significant 
factor in a service connection claim.  38 C.F.R. § 3.303(b); 
cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Here, the Veteran's reported history of single-handedly 
picking up, mounting, and loading a motor with resulting low 
back is found to be accurate.  The Board also emphasizes 
that his account of events and symptomatology is 
corroborated by both service treatment records and post-
service treatment records.  Thus, resolving all reasonable 
doubt in the Veteran's favor, continuity of low back 
symptomatology is found and service connection is warranted. 


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of 
a back injury.

Service connection for residuals of a back injury is 
granted.


REMAND

The Veteran also seeks service connection for hearing loss 
and tinnitus.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  The Veteran has 
not been afforded a VA audiological examination.  The 
Veteran testified that he served as a Navy gunner's mate, 
which is confirmed by his service records, and reports being 
exposed to acoustic trauma from .45 caliber pistols, rifles, 
3-inch guns, and 5-inch guns.  Specifically, the Veteran 
testified that he has experienced ringing in his ears, 
especially the right ear, after standing in close proximity 
to a 3-inch gun without ear protection devices.  Moreover, 
his March 1971 Report of Medical Examination at induction 
revealed better audiometer results than his August 1974 
Report of Medical Examination at separation, suggesting a 
degradation of hearing in service.  

The Veteran is competent to testify as to the continuity of 
symptomatology capable of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  Because the Veteran 
is competent to testify as to the continuity of 
symptomatology of his hearing loss and tinnitus, and he has 
not yet been afforded a VA examination with respect to these 
claims, the relationship between the Veteran's current 
auditory conditions and any acoustic trauma experienced in 
service remains unclear to the Board, and a remand for an 
etiological opinion is therefore necessary.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In addition, a January 1998 Social Security Administration 
(SSA) decision which awarded the Veteran disability and 
disability insurance benefits has been associated with the 
claims folder.  However, the records generated by the SSA in 
reaching their January 1998 decision have not been 
associated with the claims folder.  As such, VA is obliged 
to attempt to obtain and consider any SSA records.  38 
U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2008); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-
200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO should request, directly from 
the SSA, complete copies of any medical 
records related to a claim asserted by the 
Veteran for disability benefits from that 
agency, as well as a copy of any 
disability determination made by SSA.  All 
attempts to fulfill this development 
should be documented in the claims file.  
If the search for these records is 
negative, that should be noted and the 
Veteran must be informed in writing.  

2.  The RO should then schedule the 
Veteran for a VA audiological examination.  
The claims file must be provided to the 
examiner for review in conjunction with 
the examination, and such review should be 
noted in the examiner's report.

The examiner should elicit from the 
Veteran a detailed account of any 
instances of noise exposure during 
military service as well as after service.  
After reviewing the file and conducting 
audiometric testing, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) that any current 
hearing loss (whether bilateral or 
unilateral) and tinnitus are due to 
acoustic trauma incurred during service 
taking into consideration the presumption 
of sound condition upon entrance into 
service and the places, types and 
circumstances of a claimant's military 
service, specifically noise exposure from 
the Veteran being a gunner's mate in 
service.  The examiner should provide a 
complete rationale for any opinion given, 
including discussion of evidence contrary 
to the opinion rendered.  

3.  Then readjudicate the appeal.  If such 
action does not resolve the claims, a 
supplemental statement of the case should 
be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be 
returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


